Citation Nr: 1811407	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus, type II (DM). 

2.  Entitlement to service connection for arterial hypertension, claimed as secondary to service-connected DM. 

3.  Entitlement to service connection for diabetic nephropathy, claimed as secondary to service-connected DM. 

4.  Entitlement to service connection for depression, claimed as secondary to service-connected DM.

5.  Entitlement to service connection for peripheral vascular insufficiency of the bilateral upper extremities. 

6.  Entitlement to service connection for peripheral edema of the lower extremities, claimed as bilateral leg swelling, to include as secondary to service-connected DM.

7.  Entitlement to a separate disability rating for changes in loss of hair and skin pigmentation and hair loss, claimed as secondary to service-connected DM. 

8.  Entitlement to service connection for duodenitis and gastric reflux, claimed as secondary to service-connected DM. 

9.  Entitlement to service connection for gastroparesis, claimed as secondary to service-connected DM.

10.  Entitlement to service connection for residuals of a stroke, claimed as secondary to service-connected DM.

11.  Entitlement to service connection for a heart disorder, to include coronary artery disease, claimed as secondary to service-connected DM.

12.  Entitlement to service connection for impaired autonomic control of the defusor/sphincter, claimed as secondary to service-connected DM.

13.  Entitlement to service connection for a bilateral ankle disorder, claimed as secondary to service-connected DM.

14.  Entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected DM.

15.  Entitlement to service connection for a lumbar spine disorder. 

16.  Entitlement to a disability rating in excess of 20 percent for DM.

17.  Entitlement to increased ratings for peripheral vascular insufficiency of both lower extremities, each rated as 20 percent disabling prior to October 30, 2012, and each rated as 40 percent thereafter. 

18.  Entitlement to increased ratings for peripheral neuropathy of both lower extremities, each rated as 20 percent disabling.

19.  Entitlement to increased ratings for peripheral neuropathy of the upper lower extremities, each rated as 20 percent disabling.


ORDER

The claim of entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus, type II (DM), is dismissed.

The claim of entitlement to service connection for arterial hypertension, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for diabetic nephropathy, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for depression, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for peripheral vascular insufficiency of the bilateral upper extremities, is dismissed.

The claim of entitlement to service connection for peripheral edema of the lower extremities, claimed as bilateral leg swelling, to include as secondary to service-connected DM, is dismissed.

The claim of entitlement to a separate disability rating for changes in loss of hair and skin pigmentation and hair loss, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for duodenitis and gastric reflux, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for gastroparesis, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for residuals of a stroke, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for a heart disorder, to include coronary artery disease, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for impaired autonomic control of the defusor/sphincter, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for a bilateral ankle disorder, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected DM, is dismissed.

The claim of entitlement to service connection for a lumbar spine disorder, is dismissed.

The claim of entitlement to a disability rating in excess of 20 percent for DM, is dismissed.

The claim of entitlement to increased ratings for peripheral vascular insufficiency of both lower extremities, each rated as 20 percent disabling prior to October 30, 2012, and each rated as 40 percent thereafter, is dismissed.

The claim of entitlement to increased ratings for peripheral neuropathy of both lower extremities, each rated as 20 percent disabling, is dismissed.

The claim of entitlement to increased ratings for peripheral neuropathy of the upper lower extremities, each rated as 20 percent disabling, is dismissed.

FINDING OF FACT

In a June 2017 communication, prior to the promulgation of a Board decision, the Veteran submitted correspondence stating that he was satisfied with the recent award of a 100 percent combined disability rating and wished to withdraw all pending appeals.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus, type II (DM).  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for arterial hypertension, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for diabetic nephropathy, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for depression, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for peripheral vascular insufficiency of the bilateral upper extremities.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for peripheral edema of the lower extremities, claimed as bilateral leg swelling, to include as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria are met for withdrawal of the appeal concerning entitlement to a separate disability rating for changes in loss of hair and skin pigmentation and hair loss, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for duodenitis and gastric reflux, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for gastroparesis, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
 
10.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for residuals of a stroke, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for a heart disorder, to include coronary artery disease, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

12.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for impaired autonomic control of the defusor/sphincter, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

13.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for a bilateral ankle disorder, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

14.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for a bilateral knee disorder, claimed as secondary to service-connected DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

15.  The criteria are met for withdrawal of the appeal concerning entitlement to service connection for a lumbar spine disorder.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).
 
16.  The criteria are met for withdrawal of the appeal concerning entitlement to a disability rating in excess of 20 percent for DM.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

17.  The criteria are met for withdrawal of the appeal concerning entitlement to increased ratings for peripheral vascular insufficiency of both lower extremities, each rated as 20 percent disabling prior to October 30, 2012, and each rated as 40 percent thereafter.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

18.  The criteria are met for withdrawal of the appeal concerning entitlement to increased ratings for peripheral neuropathy of both lower extremities, each rated as 20 percent disabling.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

19.  The criteria are met for withdrawal of the appeal concerning entitlement to increased ratings for peripheral neuropathy of the upper lower extremities, each rated as 20 percent disabling.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from April 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran had indicated that he wished to appear for a hearing before a member of the Board.  However, in a May 2011 statement, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702 (e) (2017).

In March 2017, the Board remanded this matter for further evidentiary development.

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  In a June 2017 statement, the Veteran unambiguously withdrew his claims on appeal, indicating that he was satisfied with the recent award of a 100 percent combined disability rating and wished to withdraw his appeals.  Therefore, a "case or controversy" with respect to the issues articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, these matters are dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


